--------------------------------------------------------------------------------

Exhibit 10.1


FORM OF RESTRICTED STOCK AGREEMENT
FEDERATED NATIONAL HOLDING COMPANY
RESTRICTED STOCK AGREEMENT
FOR
[RECIPIENT]


1.           Award of Restricted Stock.  Federated National Holding Company (the
“Company”) hereby grants, as of [date] (the “Date of Grant”), to [name],
[number] restricted shares of the Company’s Common Stock, par value $0.01 per
share (collectively the "Restricted Stock").  The Restricted Stock is being
issued pursuant to the Company’s 2012 Stock Incentive Plan as amended (the
“Plan”), which is incorporated herein for all purposes.  The Restricted Stock
shall be subject to the terms, provisions and restrictions set forth in this
Agreement and in the Plan.  As a condition to entering into this Agreement, and
as a condition to the issuance of any Shares (or any other securities of the
Company), the Recipient agrees to be bound by all of the terms and conditions
herein and in the Plan.    Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributable thereto in the Plan.


2.           Vesting of Restricted Stock.


(a)           Except as otherwise provided in Sections 2(b), 2(c), 2(d), 2(e)
and 4 hereof, provided that the continuous service of the Recipient continues
through and on the applicable Vesting Date, the shares of Restricted Stock shall
become vested in the following amounts, at the following times and upon the
following conditions:


Number of Shares of Restricted Stock
Vesting Date
[number]
[date]



There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date.


(b)           [In the event that a Change in Control of the Company occurs
during the Recipient's continuous service, the shares of Restricted Stock
subject to this Agreement shall become immediately vested as of the date of the
Change in Control.]  [In the event that within [time period] following a Change
in Control of the Company, the Recipient's employment is terminated by the
Company without Cause or is terminated by the Recipient with Good Reason, the
shares of Restricted Stock subject to this Agreement shall become immediately
and fully vested as of the date of the Change in Control as of the date of such
termination of employment, and shall be delivered, subject to any requirements
under this Agreement, to the Recipient on the date of such termination of
employment.]


(c)           Notwithstanding any other term or provision of this Agreement, the
Administrator shall be authorized, in its sole discretion, to accelerate the
vesting of any shares of Restricted Stock under this Agreement, at such times
and upon such terms and conditions as the Administrator shall deem advisable.
 
 
 

--------------------------------------------------------------------------------

 


(d)           [In the event that the Recipient’s continuous service terminates
by reason of the Recipient’s death, all of the shares of Restricted Stock
subject to this Agreement shall be immediately vested as of the date of such
death, and shall be delivered, subject to any requirements under this Agreement,
to the beneficiary or beneficiaries designated by the Recipient, or if the
Recipient has not so designated any beneficiary(ies), or no designated
beneficiary survives the Recipient, such shares shall be delivered to the
personal representative of the Recipient’s estate.]  [ In the event that the
Recipient’s continuous service terminates by reason of the Recipient’s death,
[____] of the shares of Restricted Stock subject to this Agreement shall be
immediately vested as of the date of such death, and to the extent so vested,
shall be delivered, subject to any requirements under this Agreement, to the
beneficiary or beneficiaries designated by the Recipient, or if the Recipient
has not so designated any beneficiary(ies), or no designated beneficiary
survives the Recipient, such shares shall be delivered to the personal
representative of the Recipient’s estate.]


(e)           For purposes of this Agreement, the following terms shall have the
meanings indicated:
 
(i)“Non-Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that has not become vested pursuant to this Section 2.
 
(ii)“Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.
 
3.           Delivery of Restricted Stock.


(a)           One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
or on behalf of the Administrator until the date (the “Applicable Date”) on
which the shares (or a portion thereof) subject to this Restricted Stock award
become Vested Shares pursuant to Section 2 hereof, subject to the provisions of
Section 4 hereof.  All such stock certificates shall bear the following legend,
along with such other legends that the Administrator shall deem necessary and
appropriate or which are otherwise required or indicated pursuant to any
applicable law:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.


(b)           The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares.  If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.


(c)           On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date, which certificate(s) shall be delivered to the
Recipient as soon as administratively practicable after the date of receipt by
the Company of the Recipient's written request.  The new certificate or
certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under
applicable securities laws).
 
 
 

--------------------------------------------------------------------------------

 


4.           Forfeiture of Non-Vested Shares.  If the Recipient’s continuous
service with the Company and its subsidiaries is terminated for any reason, any
shares of Restricted Stock that are not Vested Shares, and that do not become
Vested Shares pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of continuous service and
revert back to the Company without any payment to the Recipient.  The
Administrator shall have the power and authority to enforce on behalf of the
Company any rights of the Company under this Agreement in the event of the
Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.


5.           Rights with Respect to Restricted Stock.


(a)           Except as otherwise provided in this Agreement, the Recipient
shall have, with respect to all of the shares of Restricted Stock, whether
Vested Shares or Non-Vested Shares, all of the rights of a holder of shares of
Common Stock of the Company, including without limitation (i) the right to vote
such Restricted Stock, (ii) the right to receive dividends, if any, as may be
declared on the Restricted Stock from time to time, and (iii) the rights
available to all holders of shares of Common Stock of the Company upon any
merger, consolidation, reorganization, liquidation or dissolution, stock
split-up, stock dividend or recapitalization undertaken by the Company;
provided, however, that all of such rights shall be subject to the terms,
provisions, conditions and restrictions set forth in this Agreement (including
without limitation conditions under which all such rights shall be
forfeited).   Any shares issued to the Recipient as a dividend with respect to
shares of Restricted Stock shall have the same status and bear the same legend
as the shares of Restricted Stock and shall be held by the Company, if the
shares of Restricted Stock that such dividend is attributed to is being so held,
unless otherwise determined by the Administrator.  In addition, notwithstanding
any provision to the contrary herein, any cash dividends declared with respect
to shares of Restricted Stock subject to this Agreement shall be (i) held in
escrow by the Administrator until such time as the shares of Restricted Stock
that such cash dividends are attributed to shall become Vested Shares, and in
the event that such shares of Restricted Stock are subsequently forfeited, the
cash dividends attributable to such portion shall be forfeited as well and (ii)
paid on the date such shares vest in full, provided that such payment shall be
made in no event later than March 15 of the year following the year in which
such vesting date occurs.


(b)           If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s continuous
service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Administrator shall make
any adjustments it deems fair and appropriate, in view of such change, in the
number of shares of Restricted Stock then subject to this Agreement.  If any
such adjustment shall result in a fractional share, such fraction shall be
disregarded.


(c)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
 
 
 

--------------------------------------------------------------------------------

 
 
6.           Transferability.   Unless otherwise determined by the
Administrator, the shares of Restricted Stock are not transferable unless and
until they become Vested Shares in accordance with this Agreement, otherwise
than by will or under the applicable laws of descent and distribution. The terms
of this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Recipient.  Except as otherwise permitted pursuant
to the first sentence of this Section, any attempt to effect a Transfer of any
shares of Restricted Stock prior to the date on which the shares become Vested
Shares shall be void ab initio.  For purposes of this Agreement, “Transfer”
shall mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.


7.           Tax Matters; Section 83(b) Election.


(a)           If the Recipient properly elects, within thirty (30) days of the
Date of Grant, to include in gross income for federal income tax purposes an
amount equal to the fair market value (as of the Date of Grant) of the
Restricted Stock pursuant to Section 83(b) of the Internal Revenue Code of 1986,
as amended (the “Code”), the Recipient shall make arrangements satisfactory to
the Company to pay to the Company any federal, state or local income taxes
required to be withheld with respect to the Restricted Stock.  If the Recipient
shall fail to make such tax payments as are required, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Recipient under this Agreement) otherwise due to the
Recipient any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.


(b)           If the Recipient does not properly make the election described in
paragraph (a) above, the Recipient shall, no later than the date or dates as of
which the restrictions referred to in this Agreement hereof shall lapse, pay to
the Company, or make arrangements satisfactory to the Administrator for payment
of, any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock (including without limitation the vesting
thereof).  If the Recipient fails to comply with the tax obligations set forth
in the immediately preceding sentence (the “Tax Obligations”), then the
Recipient hereby irrevocably authorizes and instructs a broker to be designated
by the Company in its sole discretion to sell for the account of the Recipient a
sufficient number of shares of the Restricted Stock (based upon prevailing
market prices at the time of such sale) necessary to satisfy the Recipient’s Tax
Obligations, to remit to the Company the proceeds of such sale in such amount
necessary to satisfy the Tax Obligations and to remit any balance resulting from
such sale to the Recipient.  The Company and any such broker shall be entitled
to use and to rely upon the stock powers and other instruments of transfer
provided pursuant to Section 3(b) above.  In addition, the Company shall, to the
extent permitted by law, have the right to deduct from any payment of any kind
otherwise due to Recipient any federal, state, or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.


(c)           Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient.  The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.


8.           Amendment, Modification and Assignment.  This Agreement may only be
modified or amended in a writing signed by the parties hereto.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.
 
 
 

--------------------------------------------------------------------------------

 


9.           Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.


10.         Miscellaneous.


(a)           No Right to (Continued) Employment or Service.  This Agreement and
the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any subsidiary.


(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.


(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
subsidiary and the Recipient or any other person.  To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any subsidiary pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.


(e)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
(without reference to the conflict of laws rules or principles thereof).


(f)            Interpretation.  The Recipient accepts the Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan.  The undersigned Recipient hereby accepts as binding, conclusive and
final all decisions or interpretations of the Administrator upon any questions
arising under this Agreement.


(g)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
 
 

--------------------------------------------------------------------------------

 


(h)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at Federated National
Holding Company, 14050 N.W. 14th Street, Suite 180, Sunrise, Florida  33323, or
if the Company should move its principal office, to such principal office, and,
in the case of the Recipient, to the Recipient’s last permanent address as shown
on the Company’s records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the requirements of
this Section.


(i)            Non-Waiver of Breach.  The waiver by any party hereto of the
other party's prompt and complete performance, or breach or violation, of any
term or provision of this Agreement shall be effected solely in a writing signed
by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.


(j)            Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
(k)           Internal Revenue Code Section 409A.  The Restricted Stock granted
hereunder is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury regulations and other official
guidance promulgated thereunder.


IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.



  FEDERATED NATIONAL HOLDING COMPANY             By:       Name:       Title:  
            Date:      

 
Agreed and Accepted:
 
RECIPIENT:
 
By:
 
     
[name]
     
 Date:
   






--------------------------------------------------------------------------------